Title: From George Washington to Major General Philemon Dickinson, 29 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Head Qrs—Fairfield Township near Monmouth Court house [N.J.]29 June 1778 6 O’clock P.M.
                    
                    I received your favor of this instant dated at 3 O’clock P.M. with its inclosure.
                    I am sorry to find the disposition of the militia so unfavourable to the safety of the State—or that those who have behaved heretofore so well in obstructing the progress and preventing the depradations of the enemy should think of leaving their duty when it is so near finished. For their own honor I would wish them to see the enemy fairly out of the State before they think of returning home. A few days perhaps a few hours will terminate the matter. In the mean time Many advantages may be derived from their presence—They will prevent mauroding parties—distress the rear & flanks—lay hold of favourable  conjunctures and be a defence to private property till the enemy get a ship board—When so many valuable purposes may be answered by their longer stay—with so little inconvenience to themselves I am persuaded that on proper consideration they will give up their design for the present. You will use your further endeavours to answer this end. I am Sir &c.
                    
                        G.W.
                    
                